UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 10, 2008 (Date of report) March 7, 2008 (Date of earliest event reported) Sothebys (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip Code) (212) 606-7000 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On March 7, 2008 the employment arrangements of William F. Ruprecht, President and Chief Executive Officer of Sothebys (Sothebys or the Company), William S.
